Case_ 2:19-cv-00066 Document 1-1 Filed on 02/27/19 in TXSD Page 1 of 1

U. S. DEPARTMENT OF EDUCATION
SAN FRANCISCO, CALIFORNIA

CERTIFICATE OF INDEBTEDNESS #1 OF 1

lSAAC DELEON

Account No. XXXXX9649

l certify that U.S. Department of Education records show that the BORROWER named above is indebted
to the United States in the amount stated below plus additional interest from 05/24/1’7.

On or about 04/30/09, the BORROWER executed a promissory note to secure a Dircct Consolidation
loan from the U.S. Departrnent of Education. This loan was disbursed for $27,948.54 & 33 8,438.89 on
03/'01/12 at 4.50 % interest per annum. The loan was made by the Department under the William D. Ford
Federal Direct Loan Program under Titie 1'\/', Part D of the Higher Education Act of 1965, as amended, 20
U.S.C. 1087a et seq. (34 C.F.R. Part 685). The Department demanded payment according to the terms of
the note, and the BORROWER defaulted on the obligation on 04/16/13. Pursuant to 34 C.F.R. §
685.202(13), a total of $785.19 in unpaid interest was capitalized and added to the principal balance.

The Department has credited a total of $1,593.00 in payments from all sourccs, including Treasury
Departrnent offsets, if any, to the balance Al’ter application of these payments, the BOR_ROWER now

owes the United States the following

Principal: $67,172.62
Interest: $14,256.86
Total debt as of 05/24/17: $81,429.48

lnterest accrues on the principal shown here at the rate of $8.27 per day.

Pursuant to 28 U.S.C. § 1746(2), I certify under penalty of perjury that the foregoing is true and correctl

l lw l ’ lln
Loan Anal
Litigation Support Unit

Executed on: g / 2 /l §

PhBlppe Guillon
Loan Ana|yst

